Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 25, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147708                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  ABUNDANT LIFE CHRISTIAN CENTER, a/k/a                                                                  David F. Viviano,
  ABUNDANT LIFE CHRISTIAN MINISTRIES,                                                                                Justices
          Petitioner-Appellant,
  v                                                                SC: 147708
                                                                   COA: 310713
                                                                   MTT: 00-382316
  CHARTER TOWNSHIP OF REDFORD,
           Respondent-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 1, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 25, 2013
           t1118
                                                                              Clerk